Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION       

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8, 12-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sheynblat (US Pub. No. 2018/0113673)

             Regarding claims 1, 20, with respect to Figures 1-4, Sheynblat teaches an electronic device, comprising: 
             one or more sensors (fig.1);
             one or more processors (fig.1); 
             one or more non-transitory computer-readable media that store instructions that when executed by the one or more processors cause the electronic device to perform operations, the operations comprising:
              receiving sensor data generated by at least one sensor of the one or more sensors that is at least partially positioned within an ear of a user, wherein the sensor data was generated by the at least one sensor concurrently with the user subvocalizing a subvocalized utterance (fig.1; paragraphs 0033, 0034, 0053); and 
              processing the sensor data with a machine-learned subvocalization interpretation model to generate an interpretation of the subvocalized utterance as an output of the machine-learned subvocalization interpretation model (paragraph 0059).
 
            Regarding claims 2 and 13, Sheynblat teaches wherein the at least one sensor comprises one or more microphones that convert a sound wave located within an ear canal of the ear of the user to the sensor data (paragraphs 0018, 0025, 0059).

             Regarding claims 3 and 14, Sheynblat teaches wherein the sound wave located within the ear canal of the ear of the user is generated by an eardrum of the user (paragraphs 0025, 0053) (Note; microphone 120 is capturing reflection of vibrations generated by the eardrum and converting the vibrations to sound images.).

             Regarding claims 4 and 15, Sheynblat teaches wherein, when the one or more microphones are placed within the ear of the user, the one or more microphones are directed toward the eardrum of the user (paragraphs 0025, 0053).

           Regarding claim 5, Sheynblat teaches wherein the at least one sensor comprises one or more of: an accelerometer; a gyroscope; a RADAR device; a SONAR device; a LASER microphone; an infrared sensor; or a barometer (paragraph 0025).

            Regarding claim 6, Sheynblat teaches wherein the electronic device is sized and shaped to be at least partially positioned within the ear of the user (paragraphs 0004, 0015).

            Regarding claim 7, Sheynblat teaches wherein the electronic device is coupled to an ancillary support device that is physically separate from the at least one sensor (paragraph 0059).

             Regarding claims 8 and 16, Sheynblat teaches wherein the interpretation of the subvocalized utterance output by the machine-learned subvocalization interpretation model comprises a transcript of the subvocalized utterance in textual form (paragraphs 0048, 0059, 80).

             Claim 12 is rejected for the same reasons as discussed above with respect to claim 1. Furthermore, Sheynblat teaches a headphone [i.e., ear bud] (paragraph 0002).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al. (US Pub. No. 20180113673) in view of McVicker et al. (U.S. Patent No. 10,621,973 B1).  

            Regarding claims 9 and 17, Sheynblat teaches wherein the interpretation of the subvocalized utterance output by the machine-learned subvocalization interpretation model comprises a type [i.e., classification] of noise (paragraph 0058).
            However, Sheynblat does not specifically teach a classification of the subvocalized utterance into one or more of a plurality of categories. McVicker teaches a classification of the subvocalized utterance into one or more of a plurality of categories (col.1, line 66-col.2, line 2). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sheynblat to incorporate the feature of a classification of the subvocalized utterance into one or more of a plurality of categories in Sheynblat’s invention as taught by McVicker. The motivation for the modification is to do so in order to add more context and remove duplicate and excess phonemes easily. 

             Regarding claims 10 and 18, Sheynblat teaches wherein the plurality of categories comprise a plurality of defined commands (paragraphs 0058, 0064).


Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sheynblat et al. (US Pub. No. 20180113673) in view of Kim et al. (U.S. Pub. No. 2021/0012766).  

            Regarding claims 11 and 19, Sheynblat teaches wherein the operations further comprise: determining at least one operation to perform based at least in part on the interpretation of the subvocalized utterance output by the machine-learned subvocalization interpretation model (paragraphs 0033, 0034, 0053).

            However, Sheynblat does not specifically teach determining, by an artificial intelligence-based personal assistant system, at least one operation to perform. Kim teaches determining, by an artificial intelligence-based personal assistant system, at least one operation to perform (paragraph 0053). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sheynblat to incorporate the feature of determining, by an artificial intelligence-based personal assistant system, at least one operation to perform in Sheynblat’s invention as taught by Kim. The motivation for the modification is to do so in order to provide proper information about the noise of the participating members. 

           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/MD S ELAHEE/
MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
May 5, 2022